Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on April 21, 2022.  These drawings are acceptable.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Shaheen on June 28, 2022.
The application has been amended as follows:
Claim 9 has been cancelled.
Claim 10 has been cancelled.
Claim 11 has been cancelled.
Claim 21 has been cancelled.
Claim 22 has been cancelled.
Claim 23 has been cancelled.
At line 4 of claim 24, “claim 1.” has been replaced with -- claim 33. --.
At line 3 of claim 26, “the direction” has been replaced with -- a direction --.
At line 5 of claim 33, “inflation fluid” has been replaced with -- gas --.
At line 15 of claim 33, “the openings” has been replaced with -- the one or more openings --.
At line 18 of claim 33, “surface of the of the collar and a” has been replaced with -- surface of the collar and the --.
At line 5 of claim 35, “of a second” has been replaced with -- of the second --.
At line 6 of claim 35, “inflation fluid” has been replaced with -- gas --.
At line 16 of claim 35, “the openings” has been replaced with -- the one or more openings --.
At line 19 of claim 35, “surface of the of the collar and a” has been replaced with -- surface of the collar and the --.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616